[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                              DECEMBER 28, 2009
                                No. 09-14223                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                     D. C. Docket No. 09-00018-CV-CDL-3

ADOLFUS O BRIEN GILES,


                                                               Plaintiff-Appellant,

                                     versus

WAL-MART DISTRIBUTION CENTER,

                                                              Defendant-Appellee.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                              (December 28, 2009)

Before CARNES, HULL and MARCUS, Circuit Judges.

PER CURIAM:

     Adolfus O Brien Giles appeals the district court’s dismissal of his
employment discrimination action against his former employer, Wal-Mart. The

district court dismissed Giles’s pro se complaint because Giles did not comply with

the district court’s order to file a more definite statement conforming to the

pleading requirements of the Federal Rules of Civil Procedure. After review, we

affirm.1

                                     I. BACKGROUND

       Giles’s original pro se complaint was a four-page, single-spaced document

containing two very long, unnumbered paragraphs. Substantively, the original

complaint consisted of a rambling personal narrative of Giles’s workplace

complaints that suggested numerous possible claims, including race and national

origin discrimination, retaliation, hostile work environment, unjust termination,

wrongful wage garnishment, and physical assault by a co-worker, among others.

       Wal-Mart moved to dismiss Giles’s complaint or alternatively for a more

definite statement. In its order granting Wal-Mart’s motion for a more definite

statement, the district court described in detail the ways in which the original

complaint failed to comply with Federal Rules of Civil Procedure 8 and 10.



       1
         We review a district court’s dismissal of a complaint for failure to comply with court
rules for an abuse of discretion. Betty K Agencies, Ltd. v. M/V Monada, 432 F.3d 1333, 1337
(11th Cir. 2005). “Discretion means the district court has a range of choice, and that its decision
will not be disturbed as long as it stays within that range and is not influenced by any mistake of
law.” Id. (quotation marks omitted).

                                                 2
Specifically, the district court explained that the complaint lacked information

regarding dates of incidents or identities of the alleged bad actors, did not

differentiate which facts supported which claims, and did not state claims simply

and concisely in numbered paragraphs each limited to a single set of

circumstances. The district court ordered Giles to file a more definite statement

that complied with Rule 8 and to “[s]et out each of his claims for relief separately,

specify[ing] which factual allegations support each claim and otherwise comply

with the Federal Rules of Civil Procedure.” The district court also warned Giles

that if he failed to comply with the order within ten days, it would dismiss his

complaint.

      Giles filed a document entitled “Plaintiff’s More Definite Statement,” that

amended some of his original allegations to include dates parenthetically, broke

allegations into shorter, but still unnumbered, paragraphs and added a

“Conclusion” requesting $354 million in punitive damages and $1 million in

compensatory damages. But, the amended complaint did not address each claim

separately or identify which facts supported each claim. In fact, substantively, the

amended complaint was essentially identical to the original complaint. As a result,

the district court granted Wal-Mart’s renewed motion to dismiss, finding that

Giles’s amended complaint did not comply with the Federal Rules of Civil



                                           3
Procedure and Giles had not complied with the district court’s earlier order to cure

the deficiencies in his complaint.

                                  II. DISCUSSION

      On appeal, Giles concedes that his pro se amended complaint did not comply

with the pleading requirements of Federal Rules of Civil Procedure, and we agree.

Giles’s amended complaint did not contain “a short and plain statement of the

claim showing that the pleader is entitled to relief,” or make “each allegation . . . be

simple, concise, and direct.” See Fed. R. Civ. P. 8(a)(2), (d)(1). Further, Giles’s

amended complaint did not “state its claims or defenses in numbered paragraphs,

each limited as far as practicable to a single set of circumstances.” See Fed. R.

Civ. P. 10(b). Instead, Giles’s amended complaint consisted of a lengthy series of

unnumbered paragraphs containing what amounts to a personal narrative

suggesting, but not clearly and simply stating, a myriad of potential claims. In

other words, Giles’s amended complaint is a classic “shot gun” pleading in that it

is not possible to know which factual allegations support which claims for relief.

See Anderson v. Dist. Bd. Of Trs. of Cent. Fla. Cmty. Coll., 77 F.3d 364, 366 (11th

Cir. 1996).

      Thus, despite guidance from the district court on how to cure the

deficiencies in his complaint and a clear warning that noncompliance would be



                                           4
cause for dismissal, Giles did not comply with the district court’s order to file an

amended complaint in conformity with the requirements of Rules 8 and 10. Under

these circumstances, the district court did not abuse its discretion in dismissing the

amended complaint. See Fed. R. Civ. P. 12(e) (providing that, if a party ordered to

provide a more definite statement does not provide such a statement within ten

days, the district court is empowered to strike the pleading);2 Betty K Agencies,
432 F.3d at 1337 (stating that, if the defendant so moves, the district court may

also dismiss a case under Federal Rule of Civil Procedure 41(b) for failure to

comply with its order); Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989)

(“While dismissal is an extraordinary remedy, dismissal upon disregard of an

order, especially where the litigant has been forewarned, generally is not an abuse

of discretion.”).

       We find meritless Giles’s argument that justice required the district court to

“over look the fact that [he] was unable to fill out a Complaint correctly” and to

address his claims on their merits. Although “pro se pleadings are held to a less

strict standard than pleadings filed by lawyers and thus are construed liberally,”

Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir.), cert. denied, 129 S. Ct.
632 (2008), this liberal construction “does not give a court license to serve as de


       2
         The most recent amendments to Rule 12 went into effect on December 1, 2009 and,
thus, do not apply.

                                              5
facto counsel for a party, or to rewrite an otherwise deficient pleading in order to

sustain an action.” GJR Invs., Inc. v. County of Escambia, 132 F.3d 1359, 1369

(11th Cir. 1998). Even a pro se litigant is required to comply with the Federal

Rules of Civil Procedure, particularly after being expressly directed to do so.

      AFFIRMED.




                                           6